Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 16, 2008 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention: Angela Crane and Julie Sherman Re: Graybar Electric Company, Inc. Form 10-K for the fiscal year ended December 31, 2007 File No. 000-00255 Ladies and Gentlemen: On behalf of Graybar Electric Company, Inc., I am transmitting with this letter Amendment No. 2 to the above-referenced filing following previous correspondence and telephone conversations between members of the Staff and our outside counsel, James R. Levey of Bryan Cave LLP. We appreciate the Staffs review. If you require any additional information regarding this matter, or if you require any other information that would facilitate the completion of your review of this filing, please advise Mr. Levey at your earliest convenience. You may reach Mr. Levey at 314-259-2296, or by fax at 314-552-8296. You may also contact me at 314-573-9278, or by fax at 314-573-9445. Very truly yours, /s/ MATTHEW W. GEEKIE Matthew W. Geekie MWG/cg Enclosure cc: Mr. D. Beatty DAlessandro, Senior Vice President and Chief Financial Officer, Graybar Electric Company, Inc. Mr. Martin J. Beagen, Vice President and Controller, Graybar Electric Company, Inc. Alice W. Lehnhoff, Esq., Corporate Counsel, Graybar Electric Company, Inc. James R. Levey, Esq., Partner, Bryan Cave LLP
